     Karl E. Osterhout, Esq.
 1
     PA ID 49658
 2   521 Cedar Way, Suite 200
     Oakmont, PA 15139
 3   412-794-8003
     Karl@mydisabilityattorney.com
 4
     Attorney for Plaintiff, Ramona Pineda
 5
     David Allen, Esq.
 6   CA Bar ID No.: 87193
 7   David Allen & Associates
     5230 Folsom Boulevard
 8   Sacramento, CA 95819
     Telephone: (916)455-4800
 9   Facsimile:916-451-5687
10   davidallen@davidallenlaw.com
     Attorney for Plaintiff, Ramona Pineda
11
12
                                    UNITED STATES DISTRICT COURT
13
                                   EASTERN DISTRICT OF CALIFORNIA
14
                                                FRESNO DIVISION
15
16                                                         )       Case No.: 1:18-CV-1086-BAM
      RAMONA VALDEZ PINEDA,                                )
17                                                         )       STIPULATION AND ORDER FOR AN
                      Plaintiff,                           )       EXTENSION OF TIME FOR PLAINTIFF TO
18                                                         )       FILE HER OPENING BRIEF
             v.                                            )
19                                                         )
     NANCY A. BERRYHILL,                                   )
20   Acting Commissioner of Social Security,               )
                                                           )
21                                                         )
                      Defendant.                           )
22
                                                           )
23
24
             IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
25
     that Plaintiff shall have an extension of time of thirty (30) days, until May 15, 2019, to file her
26
27   Opening Brief. The additional time is requested due to the complexity of the case, the issues

28   presented and counsel’s heavy briefing workload.


     Extension of Time Stipulation, (Case #1:18-cv-1086)       1
             The parties further stipulate that the Court’s Scheduling Order shall be modified
 1
 2   accordingly.

 3                                                         Respectfully submitted,
 4
     April 10, 2019                                        /s/ Karl E. Osterhout
 5   DATED                                                 KARL E. OSTERHOUT, ESQUIRE
                                                           Attorney for Plaintiff, Ramona Pineda
 6
 7   April 10, 2019                                        /s/ David Allen
     DATED                                                 DAVID ALLEN, ESQUIRE
 8                                                         Attorney for Plaintiff, Ramona Pineda
 9
10   April 10, 2019                                        MCGREGOR W. SCOTT
     DATED                                                 United States Attorney
11                                                         DEBORAH LEE STACHEL
                                                           Acting Regional Chief Counsel, Region IX,
12                                                         Social Security Administration
13
                                                By:        /s/Carolyn Chen*
14                                                         (*as authorized by email on April 10, 2019)
                                                           CAROLYN CHEN
15                                                         Special Assistant U.S. Attorney
16                                                         Attorneys for Defendant

17
18
                                                       ORDER
19
             Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff shall have an
20
21   extension of time to May 15, 2019, in which to file an Opening Brief. All other dates in the Court’s

22   Scheduling Order are extended accordingly.
     IT IS SO ORDERED.
23
24       Dated:      April 18, 2019                                   /s/ Barbara    A. McAuliffe        _
                                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     Extension of Time Stipulation, (Case #1:18-cv-1086)      2
